DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 16/691,302, filed on November 21, 2019, which is a continuation of U.S. Patent Application No. 16/313,447, filed on December 26, 2018, now U.S. Patent No. 10,517,078, which is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2017/006813, filed on June 28, 2017, which claims the benefit of U.S. Provisional Application Nos. 62/357,391, filed on July 1, 2016, 62/401,833, filed on September 29, 2016, 62/420,571, filed on November 11, 2016, 62/423,172, filed on November 16, 2016, 62/443,775, filed on January 8, 2017, and 62/454,071, filed on February 3, 2017.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 21, 2020 and May 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner's Notes
http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Application Status
5.	Acknowledgment is made of Applicant’s submission of this application, dated May 29, 2020. Claims 1-7 and 9-14 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 9-14 are objected to under 37 CFR 1.126 because of the following informalities:
Regarding 9, it recites, “9. The BS of claim 5, wherein one or more symbols used for the PUCCH signal is one or more orthogonal frequency division multiplexing (OFDM) symbols.”
Since there is no claim 8 in the original claim set, the examiner objects the usage of number 9 in the claim and suggests amending it to number 8, i.e., “[[9.]]8. The BS of claim 5, wherein one or more symbols used for the PUCCH signal is one or more orthogonal frequency division multiplexing (OFDM) symbols,” to make the claim numbering in a consecutive way.
Similar objections apply to the numbering of claims 10-14.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding claim 1, it recites, “A method for receiving a physical uplink control channel (PUCCH) signal by a base station (BS) in a wireless communication system, the method comprising: 
configuring a plurality of PUCCH resource candidates via a higher layer signaling, wherein the plurality of the PUCCH resource candidates are configured as a number of symbols for the PUCCH signal and a symbol index for the PUCCH signal; 
transmitting, to a user equipment (UE), downlink control information (DCI) for determining a PUCCH resource among the plurality of PUCCH resource candidates; and 
receiving, from the UE, the PUCCH signal on the PUCCH resource determined based on the higher layer signaling and the DCI, 
wherein a slot index for the PUCCH signal is determined based on the DCI.”
Claim 5 of U.S. Patent No. 10,694,507 recites, “A method of receiving a physical uplink control channel (PUCCH) signal by a base station from a user equipment (UE) in a wireless communication system, the method comprising:
transmitting to the UE, a plurality PUCCH resource configurations comprising (i) a number of symbols used for a corresponding PUCCH signal, and (ii) symbol index information related to the corresponding PUCCH signal, respectively, via a higher layer signaling;
transmitting to the UE, downlink control information (DCI) related to a certain PUCCH resource configuration among the plurality of PUCCH resource configurations; and
receiving from the UE, the PUCCH signal based on the certain PUCCH resource configuration determined based on a combination of (i) the higher layer signaling and (ii) the DCI,
wherein a slot index related to the PUCCH signal is determined based on the DCI.”
Based on the information presented above, claim 1 of the instant application claims similar elements of the claim 5 of U.S. Patent No. 10,694,507 with the exception of using different terms, such as “a plurality of PUCCH resource candidates” instead of the term “a plurality PUCCH resource configurations” and “a number of symbols for the PUCCH signal” instead of the term “a number of symbols used for a corresponding PUCCH signal” as indicated in italics above. 
Consequently, the first method-step of claim 1, i.e., “configuring a plurality of PUCCH resource candidates via a higher layer signaling, wherein the plurality of the PUCCH resource candidates are configured as a number of symbols for the PUCCH signal and a symbol index for the PUCCH signal,” is similar to the first step of claim 5, i.e., “transmitting to the UE, a plurality PUCCH resource configurations comprising (i) a number of symbols used for a corresponding PUCCH signal, and (ii) symbol index information related to the corresponding PUCCH signal, respectively, via a higher layer signaling,” of U.S. Patent No. 10,694,507. 
The second method-step, i.e., transmitting, and the third method-step, i.e., receiving, of the claim 1 are similar to the second and third method-steps of claim 5 of U.S. Patent No. 10,694,507. 
The last limitation of claim 1, i.e., “wherein a slot index for the PUCCH signal is determined based on the DCI” is similar to the last limitation of claim 5 of U.S. Patent No. 10,694,507, i.e., “wherein a slot index related to the PUCCH signal is determined based on the DCI,” though the term “for” is used in claim 1 and “related to” is used in claim 5 of U.S. Patent No. 10,694,507 as indicated in italics. 
Therefore, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,694,507, as it would be obvious to one skilled in the art. 
	Same rationale applies to claims 3, 5, 7, 9, 10, and 12-14 as follows:
9.	Claims 3 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,694,507, individually. 
10.	Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,694,507. 
11.	Claims 7 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 10,694,507, individually. 
12.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,694,507. 
13.	Claims 12 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,694,507, individually. 
14.	Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,694,507.

Allowable Subject Matter
15.	Claims 1-7 and 9-14 would be allowable, if the claim objections under 37 CFR 1.126 and the claim rejections on the ground of nonstatutory obviousness-type double patenting are overcome. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim limitations, the information disclosure statement filed on July 21, 2020 and May 24, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“configuring a plurality of PUCCH resource candidates via a higher layer signaling, wherein the plurality of the PUCCH resource candidates are configured as a number of symbols for the PUCCH signal and a symbol index for the PUCCH signal;” and “transmitting, to a user equipment (UE), downlink control information (DCI) for determining a PUCCH resource among the plurality of PUCCH resource candidates,” as specified in claim 1.”
Similar limitations are included in claim 5.
“configuring, from a base station (BS), a plurality of PUCCH resource candidates via a higher layer signaling, wherein the plurality of the PUCCH resource candidates are configured as a number of symbols for the PUCCH signal and a symbol index for the PUCCH signal;” and “59Docket No. 2101-71714C1C1andanreceiving, from the BS, downlink control information (DCI) for determining a PUCCH resource among the plurality of PUCCH resource candidates,” as specified in claim 10.
Similar limitations are included in claim 14.
Dependent claims 2-4, 6, 7, 9, and 11-13 are also allowable for incorporating the features recited in the independent claim.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liang et al. (US 2013/0156003) is directed to various aspects of determining physical uplink control channel resources and a frequency domain resource, namely a location of a physical uplink control channel format in total physical uplink control channel areas, used when the physical uplink control channel format is sent according to parameters configured by a base station, and the location is determined according to a set location relationship; 
Liang et al. (US 2015/0117271) is generally directed to determining, according to a timing relationship between the PDSCH and the HARQ-ACK information complied by a secondary serving cell, a set of downlink subframes of aggregated serving cells in a feedback window corresponding to an uplink subframe;
Pelletier (US 2018/0332605) is directed to techniques for determining based on the downlink control information (DCI), that the serving cell has indicated that the WTRU should use a first TTI on a physical uplink channel to communicate with the serving cell;

	
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WEI ZHAO/           Primary Examiner
Art Unit 2473